Citation Nr: 0507988	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-18 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for diabetes mellitus with diabetic retinopathy, cataracts, 
and erectile dysfunction.    

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.  

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1968.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating decision, which 
granted service connection and a 20 percent rating for 
diabetes mellitus as secondary to herbicide exposure, 
effective in March 2001.  In an August 2002 decision, the RO 
granted service connection for neuropathy, retinopathy, and 
erectile dysfunction, as secondary to the diabetes mellitus, 
and determined that a rating in excess of 20 percent for the 
conditions was not in order.  

In an April 2003 decision, the RO granted a 40 percent rating 
for diabetes mellitus with diabetic retinopathy, cataracts, 
and erectile dysfunction, effective in March 2001; and 
granted separate ratings of 10 percent for peripheral 
neuropathy of the right lower extremity and 10 percent for 
peripheral neuropathy of the left lower extremity.  The 
veteran continued his appeal for higher ratings.  

In October 2003, the veteran was scheduled to appear at the 
RO for a requested personal hearing conducted by a Veterans 
Law Judge; however, he failed to appear.  

In November 2003, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The service-connected diabetes mellitus requires the use 
of an insulin pump, a restricted diet, and regulation of 
activities; such complications as diabetic retinopathy, 
cataracts, and erectile dysfunction would not be compensable 
if separately evaluated.

3.  The service-connected peripheral neuropathy of the right 
lower extremity is productive of moderate impairment and is 
manifested by decreased pinprick, vibratory, and light touch 
sensation to the bilateral toes and plantar and ankle 
sections, as well as difficulty in walking extended periods 
of time or balancing on gravel.

4.  The service-connected peripheral neuropathy of the left 
lower extremity is productive of moderate impairment and is 
manifested by decreased pinprick, vibratory, and light touch 
sensation to the bilateral toes and plantar and ankle 
sections, as well as difficulty in walking extended periods 
of time or balancing on gravel.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected diabetes mellitus with 
diabetic retinopathy, cataracts, and erectile dysfunction 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.84a, 4.115b, 4.119 including Diagnostic 
Codes 6028, 6079, 7522, 7913.

2.  The criteria for the assignment of a 20 percent rating 
for the service-connected peripheral neuropathy of the right 
lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.123, 4.124a including 
Diagnostic Code 8620.

3.  The criteria for the assignment of a 20 percent rating 
for the service-connected peripheral neuropathy of the left 
lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.123, 4.124a including 
Diagnostic Code 8620.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claims at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In this case, the Board notes that the issue on appeal arises 
from a notice of disagreement as to the rating assignment 
following the grant of service connection for diabetes and 
its complications, and as such, represents a "downstream" 
issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), 
summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a 
precedent opinion of VA's General Counsel that is binding on 
the Board (see 38 U.S.C.A. 7104(c) (West 2002); 38 C.F.R. § 
14.507 (2004)).  The opinion states that if, in response to 
notice of its decision on a claim for which VA has already 
given the 38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  With regard to the instant case, the Board 
finds that adequate 38 U.S.C. § 5103(a) notice was provided 
as to the original claim for service connection for diabetes, 
and as such, the rating assignment issue on appeal falls 
within the exception for the applicability of 38 U.S.C.A. § 
5103(a).

Notwithstanding the above, in the instant case VCAA notice 
was sent to the veteran following the initial RO decision in 
March 2002.  In any case, the notice was sent prior to 
certification and transfer of the case to the Board, and, as 
explained herein below, complied with the requirements of the 
VCAA as interpreted by the Court in Pelegrini II.  

In the VCAA notice sent to the veteran in April 2004, the RO 
advised him of what was required to prevail on his claims for 
an increased rating, what specifically VA had done and would 
do to assist in those claims, and what information and 
evidence the veteran was expected to furnish.  The RO 
requested the veteran to submit any evidence in his 
possession that pertained to his claims, to include 
statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner 
his disabilities have become worse.  The RO also specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claims in rating 
decisions in March 2002 and August 2002, statement of the 
case issued to him in August 2002, and supplemental 
statements of the case issued to him in April 2003 and 
December 2004.  See 38 U.S.C.A. §§ 5102, 5103.  In these 
documents the RO informed the veteran of the reasons for the 
rating assignments and the evidence it had considered in 
evaluating the disabilities, to include the diagnostic 
criteria pertinent to the evaluation of diabetes and its 
manifestations.  In the statement of the case, the RO advised 
the veteran of the legal criteria governing entitlement to 
the benefits sought on appeal, to include reference to 
38 C.F.R. § 3.159 and the United States Codes cites relevant 
to the VCAA.  In the supplemental statement of the case 
issued in December 2004, the RO notified the veteran that an 
increased rating is warranted for his disabilities if the 
medical evidence shows that his conditions have worsened and 
he meets the evaluation criteria for the next higher rating.  
Further, the statement of the case and supplemental 
statements of the case, as well as a personal hearing in 
November 2002, provided the veteran opportunity to identify 
or submit any evidence he wished to be considered in 
connection with his appeal.  Thus, through the documents 
mailed to the veteran, the RO informed the veteran of the 
information and evidence needed to substantiate his claims.  
See 38 U.S.C.A. §§ 5102, 5103.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that he is 
entitled to higher ratings for his service-connected diabetes 
and its manifestations.  He declined the opportunity to 
testify at a personal hearing before a Veterans Law Judge, 
but he did appear at a hearing at the RO before a local 
hearing officer in November 2002.  The veteran has submitted 
private medical records in support of his claims, and he has 
not indicated VA treatment for the disabilities at issue.  
Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA medical examinations in January 
2003 and February 2003, specifically to evaluate the current 
nature and severity of his diabetes and its manifestations.  
The veteran has not alleged, nor does the record currently 
reflect, that there exists any additionally available 
evidence for consideration in his appeal.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claims

A.  Factual Background

Private medical records dated from February 2000 show that 
the veteran was diagnosed with insulin-dependent diabetes 
mellitus and he took Glyset.  Also in February 2000, it was 
noted that he had genitourinary symptoms and that his 
erection was better (his prescription medications included 
Viagra).  In April 2001, he underwent a diabetic eye 
examination.  His best corrected visual acuity in both eyes 
was 20/20 both for distance and near.  The posterior segment 
showed very fine microaneurysms, and the doctor noted that 
this was the first time that he has noted any diabetic 
retinopathy.  

In a September 2001 statement, the veteran's private 
endocrinologist indicated that the veteran was first seen in 
November 1989 and that he has since been treated for diabetes 
with current medications consisting of Avandia, Glyset, and 
Humalog insulin via an insulin pump.  In a November 2001 
statement, the endocrinologist indicated that the veteran had 
been seen in the office approximately every three months for 
diabetic checkups, and that he was on an insulin pump without 
loss of strength or weight.  In a November 2001 statement, 
the veteran's family physician stated that the veteran's 
diabetes was being managed by a restricted diet, Humalog 
insulin pump, Avandia, and Glycet.  He noted that the veteran 
was seen for diabetic visits approximately every four months.  
He further noted that the veteran has never had a 
ketoacidotic episode but has had hypoglycemic reactions, none 
requiring hospitalization.  Additionally, he stated that the 
veteran did not suffer from progressive weight loss or 
decrease in strength, but that he did have early signs of 
microvascular complications involving neuropathy, early signs 
of diabetic retinopathy, and erectile dysfunction secondary 
to the diabetes.  

A private neurological report dated in October 2002 indicates 
that the veteran complained of peripheral neuropathy.  He 
reported pain in the lower extremities, which he described as 
a constant burning.  There was erectile dysfunction.  The 
impression was probable peripheral neuropathy from diabetes 
mellitus.  

At a November 2002 RO hearing, the veteran testified that he 
had to monitor his activities throughout the day, and that 
the top and bottom of his feet had a burning, numbing 
sensation about 90 percent of the day, with pain most 
prominent at night.  He described pain in his legs with 
cramps and tightness.  He stated that his erectile 
dysfunction was becoming worse, and that Viagra did not help 
him when he was tired.  He stated that he wore an insulin 
pump and had to rest a lot.

In January 2003, the veteran underwent a VA examination to 
assess diabetes.  His current medications were Accupril, 
Avandia, Glyset, and Neurontin.  His weight was stable.  He 
had not had any hospitalizations due to diabetes.  He had 
restrictions to his activities.  His legs cramped up and he 
became unstable on his feet for walking on gravel due to 
neuropathy of the lower extremities.  He complained of 
bilateral cramping in the feet and pins and needles sensation 
in the lower part of his feet.  He was followed by his 
diabetic care provider on a three month rotation.  On 
physical examination, there was decreased pinprick, 
vibratory, and light touch sensation to the bilateral toes 
and plantar and ankle sections.  Calves had good pinprick and 
vibratory sensation.  He complained of cramping after walking 
approximately 50 feet.  He had moderate peripheral neuropathy 
of both lower extremities.  At present, he did not use any 
canes or crutches for balance.  He did have peripheral 
neuropathy of the lower extremities with difficulty in 
walking extended periods of time or also balancing on gravel.  
The diagnoses were hypertension diagnosed in 1993, diabetes 
mellitus type 2 with moderate peripheral neuropathy of 
bilateral lower extremities diagnosed in 1993, and diabetic 
retinopathy.  

In February 2003, the veteran underwent a VA genitourinary 
examination.  He was negative for lethargy, weakness, 
anorexia, and weight loss or gain.  He was also negative for 
urinary symptoms.  He reported erectile dysfunction and took 
Viagra, which was effective about 7 out of 10 times.  
Physical examination was normal.  The diagnosis was complete 
erectile dysfunction.  It was further noted that the veteran 
had no morning or partial erections and that he had this 
condition secondary to diabetes mellitus for the last three 
years, being progressive in degree.  Viagra was successful, 
working 70 percent of the time.  

In February 2003, the veteran underwent a VA eye examination.  
He did not report any pain or visual symptoms.  He used 
reading glasses and no other prescription.  On physical 
examination, visual acuity in the both eyes was 20/80 near 
(uncorrected) and 20/20 far (uncorrected), and 20/20 near and 
far (corrected).  There was the presence of a microaneurysm 
in the right eye, as well as trace cataracts.  The diagnoses 
were mild nonproliferative diabetic retinopathy of both eyes, 
and early cataracts in both eyes.  

B.  Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App 119 (1999).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2004).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

1.  Diabetes Mellitus with Diabetic Retinopathy, Cataracts, 
and Erectile Dysfunction

The veteran's diabetes mellitus with diabetic retinopathy, 
cataracts, and erectile dysfunction has been rated as 40 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913, ever since service connection was established in March 
2001.  Under this code, a 40 percent rating is warranted when 
diabetes mellitus requires the use of insulin, a restricted 
diet, and regulation of activities.  A 60 percent rating is 
warranted when diabetes mellitus requires the use of insulin, 
a restricted diet, and regulation of activities, with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating is warranted when diabetes mellitus requires the use 
of more than one daily injection of insulin, a restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Note 1 to this code 
section instructs that compensable complications of diabetes 
are to be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.

The Board observes that since the time of the RO's award of 
service connection for diabetes mellitus in the March 2002 
rating decision, the RO subsequently issued a rating decision 
in August 2002 granting service connection for conditions 
secondary to diabetes mellitus, namely neuropathy, 
retinopathy, and erectile dysfunction.  In an April 2003 
rating decision, the RO granted special monthly compensation 
due to the loss of use of a creative organ.  Also in April 
2003, the RO established separate evaluations for peripheral 
neuropathy of the lower extremities.  Thus, the veteran is 
now being separately compensated for diabetes-related 
disorders, where appropriate, in accordance with Note 1 to 
Code 7913, as set forth above.  

After applying the pertinent criteria to the facts of the 
veteran's case, the Board finds that a higher rating is not 
in order for diabetes mellitus.  Both private medical 
statements and VA examination reports clearly indicate that 
the veteran has not experienced episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year.  Nor does he make twice a month visits to a 
diabetic care provider.  Rather, he has diabetic checkups 
every three or four months and has not had a hypoglycemic 
reaction severe enough to require hospitalization.  In light 
of this, the veteran does not meet the criteria for a 60 
percent rating under Code 7913.  

Since the August 2002 rating decision, the veteran's diabetes 
mellitus has been recharacterized as type II diabetes 
mellitus with diabetic retinopathy, cataracts, and erectile 
dysfunction.  The RO found that since the diabetic 
complications warranted noncompensable evaluations, the 
rating schedule provided that the noncompensable 
complications were considered to be part of the diabetic 
process evaluated using the criteria of Code 7913.  See 38 
C.F.R. §§ 4.84a, 4.115b (2004).  The Board agrees that these 
complications are noncompensable and do not warrant separate 
evaluations such as the peripheral neuropathy further 
discussed in this document herein below.  For example, VA 
examination of the eyes showed mild diabetic retinopathy and 
early cataracts.  With a corrected visual acuity in both eyes 
of 20/20, the veteran does not meet the criteria for a 
compensable rating under 38 C.F.R. § 4.84a, Diagnostic Codes 
6028 (for cataracts) and 6079 (for central visual acuity 
impairment).  Moreover, VA and private medical reports do not 
show evidence of loss of erectile power that accompanies 
penile deformity for a compensable rating under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board concludes that at no time since the 
effective date of service connection in March 2001 have the 
clinical findings shown that the veteran met the criteria for 
a higher (i.e., 60 percent) rating.

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 40 
percent for diabetes mellitus with diabetic retinopathy, 
cataracts, and erectile dysfunction.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

2.  Peripheral Neuropathy of the Lower Extremities

The veteran's peripheral neuropathy of the right lower 
extremity and peripheral neuropathy of the left lower 
extremity has each been rated as 10 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8620, ever since service 
connection was established in November 2001.  

Diagnostic Code 8620 governs ratings of diseases of the 
peripheral nerves, or more specifically, neuritis of the 
sciatic nerve.  Neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, is 
to be rated on the scale provided for injury of the nerve 
involved.  38 C.F.R. § 4.123.  Such scale provides that a 10 
percent rating is assignable for mild incomplete paralysis of 
the sciatic nerve.  A 20 percent evaluation is assignable for 
moderate incomplete paralysis of the sciatic nerve.  A 40 
percent evaluation is assignable for moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
evaluation is assignable for severe incomplete paralysis of 
the sciatic nerve with marked muscular atrophy.  An 80 
percent evaluation is assignable for complete paralysis of 
the sciatic nerve; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a (2004).

Based on the aforementioned criteria and for the reasons 
explained below, the Board finds that the veteran's right and 
left lower extremity disability pictures more nearly 
approximate the criteria for a 20 percent rating for each 
extremity under Diagnostic Code 8620.

The medical evidence shows that in November 2001 the veteran 
had early signs of microvascular complications involving 
neuropathy.  In November 2002, he testified to burning, 
numbing sensations in his feet for most of the day and pain, 
cramps, and tightness in his legs.  The VA examiner in 
January 2003 indicated that the veteran's peripheral 
neuropathy was manifested by decreased pinprick, vibratory, 
and light touch sensation to the bilateral toes and plantar 
and ankle sections, as well as difficulty in walking extended 
periods of time or balancing on gravel.  The examiner 
assessed the disability as moderate.  There is no other 
medical statement in the record that depicts the veteran's 
condition in such terms.  Under Code 8620, a moderate 
disability warrants a 20 percent rating and no higher.    

The Board observes that while the veteran's peripheral 
neuropathy has been evaluated under the criteria of Code 
8620, where a moderate disability is assigned a 20 percent 
rating, the Rating Schedule provides other potentially 
applicable criteria for evaluating peripheral nerve 
impairment where a moderate disability is assigned a 10 
percent rating.  Such is found in 38 C.F.R. § 4.124a, 
Diagnostic Codes 8622 (for musculocutaneous nerve, or 
superficial peroneal), 8623 (for anterior tibial nerve, or 
deep peroneal), and 8625 (for posterior tibial nerve), all 
which involve symptoms affecting the function of the toes and 
foot.  Much of the veteran's symptoms likewise involve the 
toes and feet; however, it appears from medical evidence and 
hearing testimony that his neuropathy also affects his legs.  
Given this, the Board finds that evaluating his disabilities 
under Code 8620 is appropriate.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board concludes that, since the effective date 
of service connection in November 2001, clinical findings 
have shown that the veteran meets the criteria for a 20 
percent rating, and no higher, for each lower extremity.


ORDER

A higher rating for diabetes mellitus with diabetic 
retinopathy, cataracts, and erectile dysfunction is denied.      

A 20 percent rating for peripheral neuropathy of the right 
lower extremity is granted.  

A 20 percent rating for peripheral neuropathy of the left 
lower extremity is granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


